It does not sufficiently appear that plaintiffs are not the real parties in interest in this action to justify denial of the motion to examine before trial on that ground. As that is the only ground.on which the examination was denied and the only ground urged on this appeal for supporting the orders appealed from, the orders are unanimously reversed, with $20 costs and disbursements to the appellants, and the motion granted. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Peck, P. J., Glen-non, Cohn, Yan Yoorhis and Shientag, JJ.